Citation Nr: 0533777	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-24 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating higher than 10 percent for varicose 
veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
March 1974.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2003 decision of the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO granted service connection for granted service 
connection for varicose veins of the right lower extremity, 
status post ligation and stripping of the right grater 
saphenous vein.  A 10 percent rating was assigned, effective 
August 6, 2002.  The veteran appealed for a higher initial 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in Washington, DC, in May 2004.  The 
development requested on remand was completed, and the case 
has been returned to the Board for continuation of appellate 
review.


FINDING OF FACT

Since August 6, 2002, postoperative residuals of right lower 
extremity varicose vein surgery have not been manifested by 
persistent edema.  


CONCLUSION OF LAW

A rating higher than 10 percent for varicose veins of the 
right lower extremity is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of letters from the 
RO to the appellant, dated in September 2002, July 2003, and 
May 2004, that were issued in connection with the RO's 
initial decision from which this appeal arose.  Cumulatively, 
the letters informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
non-VA medical sources have also been obtained.  There is no 
indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  

Note also that the September 2002 VCAA letter from the RO 
advising the claimant of his  rights and responsibilities in 
VA's claims process predated the RO's February 2003 decision 
initially adjudicating his claims.  So that VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in Pelegrini II.

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2005); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2005).

As alluded to, since the veteran takes issue with the initial 
rating assigned when service connection was granted for 
varicose veins of the right lower extremity, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson, at 125-26.

The following findings attributed to the effects of varicose 
veins are rated as follows under 38 C.F.R. § 4.104, 
Diagnostic Code 7120:

Massive board-like edema with constant pain at rest warrants 
a 100 percent rating.  

Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration warrants a 
60 percent rating.  

Persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration warrants a 40 percent 
rating.  

Persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent rating.  

Intermittent edema of extremity or aching and fatigue in leg 
after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery warrants a 
10 percent rating.  

Asymptomatic palpable or visible varicose veins warrant a 
noncompensable or 0 percent rating.  

Note:  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under § 4.25), using 
the bilateral factor (§ 4.26), if applicable. 

Analysis

The veteran maintains that he experiences pain in the right 
calf and swelling in the right ankle after walking one block 
or standing for about 30 minutes.  He claims that varicose 
veins result in a sensation of fatigue and aching in the in 
the right lower extremity.  

Service medical records disclose that the veteran was found 
to have varicose veins involving the right greater saphenous 
vein.  He underwent ligation and stripping of the right 
greater saphenous vein.  

The veteran was afforded a VA examination in January 2003.  
Inspection of the right lower extremity showed visible and 
palpable varicose veins on the distal aspect of the right 
thigh and the proximal aspect of the right lower leg.  There 
was no evidence of any ulcers, edema, stasis pigmentation or 
eczema.  There was no pitting edema palpable.  An arterial 
study was interpreted as normal, with the veteran at rest and 
exercising.  

A VA Doppler study of lower extremity venous circulation was 
performed in December 2004.  A bilateral scan of the lower 
extremities, from the femoral veins to the ankles, showed no 
evidence of deep venous thrombosis.  

Private medical records, dated from January 2004 to April 
2005, reflect the veteran's treatment for conditions that are 
not the subjects of this appeal.  On general physical 
examinations, no edema of the extremities was detected.  

On VA examination in August 2005, no pedal edema was found.  
Visible varicose veins were identified in the right distal 
thigh and proximal right lower leg.  There was no evidence of 
skin breakdown.

The postoperative residuals of the veteran's right lower 
extremity are rated on the basis of 38 C.F.R. § 4.104, 
Diagnostic Code 7120.  A review of the record shows that 
neither VA nor private examiners in recent years demonstrated 
right lower extremity edema.  Although the veteran informed 
VA examiners that he experienced swelling, aching and 
fatigability of the right lower extremity with standing or 
walking, at the same time, he indicated that symptoms were 
relieved by rest and elevation of the right leg.  As well, he 
denied having to use compression stockings because of 
varicose veins.  

The veteran's account of his symptoms, coupled with clinical 
findings, show that postoperative varicose veins of the right 
lower extremity are productive of no more than intermittent 
symptoms.  In order to be entitled to assignment of a rating 
higher than 10 percent for postoperative residuals of 
varicose veins of the  right lower extremity, there must be 
objective evidence of persistent edema.  This has not been 
demonstrated.  

The Board has considered whether a "staged" rating is 
appropriate for the veteran's varicose veins of the right 
lower extremity.  The record, however, does not support 
assigning a different percentage disability rating than did 
the RO during the period in question.  Fenderson, supra.  

For these reasons, the claim for an initial rating higher 
than 10 percent for varicose veins of the right lower 
extremity must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

A rating higher than 10 percent for varicose veins of the 
right lower extremity is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


